Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the existing limitations, does not reasonably provide enablement for the newly amended/appended features.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to conclude that the invention commensurate in scope with these newly amended features in the claims.
Examiner attempted to map the new amendments to their supporting paragraphs 52, 60, and equations 2 and 4 in para. 59 & 63 to no avail. As none of their paragraphs describes demodulation reference signal (DMRS) sequence, it is concluded that the specification fails to support the newly added limitations which inclusively describe DMRS.

Response to Arguments
Applicant’s arguments with respect to claim(s) 7-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2019/0363851) in view of Qu (US 2020/0077370).
	Regarding claims 7-8, Lin describes a user terminal/method, comprising: 
a transmission section that performs transmission processing of an uplink shared channel;  and a control section that, when transmitting a demodulation reference signal on a single carrier using a first symbol and a second symbol which are consecutive in the uplink shared channel, applies a sequence used for the demodulation reference signal in the first symbol to the demodulation reference signal in the second symbol (fig. 1 & para. 3 & 27, with UEs 120 multiplexing on same (shared) UL, a UE uses one DMRS sequence in multiple OFDM consecutive symbols of different subcarriers in the same frequency domain bandwidth (same carrier), see also fig. 5-9 or para. 30, 50-51 for same description. This matches that of instant application’s fig. 3 & para. 57).

wherein the sequence depends on a symbol number of a symbol to which the demodulation reference signal is mapped.
Qu also describes radio communication method/terminal (fig. 6), further describing:
wherein the sequence depends on a symbol number of a symbol to which the demodulation reference signal is mapped (para. 4 & 149, DMRS sent in a sequence are positioned mapped) on first, eighth & twelfth (numbered) symbols).
It would have been obvious to own with ordinary skill in the art before the effective date of the claimed invention to specify that the sequence of Lin to depend on a symbol number of a symbol to which the demodulation reference signal is mapped as in Qu.
The motivation for combining the teachings is that this is allows the wireless communication device/method to follow the 5th generation mobile standard (Qu, para. 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469